West, J.
This case is presented on motion to strike from the files the transcript of the record. The ground of the motion is alleged non-compliance by plaintiff in error with rules of procedure on Writ of Error. No sufficient basis for visiting upon plaintiff in error a penalty so harsh *145as striking the transcript of the record is made to appear. So the motion will be denied.
However, an examination of the record has disclosed a situation permitting final disposition of the case at this time. The first twenty-one pages only, which contain the, record proper, are certified by the Clerk as required by the rule for making up transcripts of records for this Court. Following this certificate are fifty additional pages, of what purports to be either the original or a copy of a bill of exceptions in the ease. These pages being without any certificate of correctness by the Clerk cannot be considered. The assignments of error, with one possible exception, are based upon matters which do not appear in the record. The exception is an assignment that the verdict is contrary to the law. While of a general nature, we have nevertheless considered the fragment of the case presented by it. The declaration does not wholly fail to state a cause of action. The verdict appears to be responsive to the issue made by the pleadings. The judgment is in due form. The assignment is manifestly without merit,
No question being presented by any assignment of error which may be reviewed by this Court, the judgment should be affirmed. F. C. & P. R. R. Co. v. Abrams, 35 Fla. 514, 17 South. Rep. 639; Lanier v. Shayne, 86 Fla. 385, 98 South. Rep. 71.
Affirmed.
Taylor, C. J., and Whitfield, and Terrell, J. J., concur.